     Case: 4:20-cv-00059-JAR Doc. #: 72 Filed: 01/22/21 Page: 1 of 4 PageID #: 438


                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

SAMUEL R. LUDWIG,                                 )
                                                  )
             Plaintiff,                           )
                                                  )
        v.                                        )           Case No. 4:20-CV-00059-JAR
                                                  )
MICHAEL & ASSOCIATES                              )
TRUCKING, INC., et al.,                           )
                                                  )
             Defendants.                          )

                                MEMORANDUM AND ORDER

         This matter is before the Court on Plaintiff Samuel R. Ludwig’s Motion for Judgment on

the Pleadings and Motion to Strike Defendants’ Discovery Related to Affirmative Defense Based

on R.S.Mo. § 303.390. (Doc. 66). For the reasons discussed below, the motion will be denied

without prejudice.


I.       BACKGROUND

         As alleged in the Second Amended Complaint, Plaintiff was driving northbound on

Highway MO-79 near the intersection of Wehde Lane in Lincoln County, Missouri on or about

July 14, 2016. (Doc. 35 at ¶ 13). Defendant Albert L. Mulkey, Jr., meanwhile, was driving a

tractor-trailer southbound on the same highway in his capacity as an agent or employee for

Defendants Michael & Associates Trucking, Inc. and Roadmasters Power Transport, LLC. (Id. at

¶¶ 14-18). At approximately 1:56 A.M., a collision occurred when Mulkey attempted to redirect

northbound by turning onto Wehde Lane and in the process positioned the tractor-trailer

diagonally across multiple highway lanes. (Id. at ¶¶ 19-27). Plaintiff brings this suit seeking

actual and punitive damages in connection with the accident.
  Case: 4:20-cv-00059-JAR Doc. #: 72 Filed: 01/22/21 Page: 2 of 4 PageID #: 439


       During discovery, Defendants learned that Plaintiff apparently lacked automobile

insurance at the time of the accident. (Doc. 61 at ¶ 2). Accordingly, Defendants sought leave to

amend their Answers to plead an affirmative defense under Missouri’s “No Pay-No Play” statute,

MO. REV. STAT. § 303.390, and this Court granted the request. (Id. at ¶ 3; Doc. 62). Broadly

speaking, the statute provides that a person who lacks automobile insurance at the time of an

accident may not recover noneconomic losses against a person who complies with Missouri’s

vehicular financial responsibility laws. Plaintiff contends that this Court should grant judgment

on the pleadings against this affirmative defense and strike all applicable discovery requests

because the No Pay-No Play statute violates the Missouri Constitution.


II.    DISCUSSION

       A.       MOTION FOR JUDGMENT ON THE PLEADINGS

       The Missouri Constitution provides that the “right to trial by jury shall remain inviolate.”

MO. CONST., Art. I, § 22(a). Plaintiff argues that the No Pay-No Play statute violates this

provision because it strips him of his right to have a jury assess and award noneconomic

damages. (Doc. 66 at 3-4). See Jiles v. Schuster Co., 357 F. Supp. 3d 908 (W.D. Mo. 2018)

(finding No Pay-No Play statute unconstitutional). If the No Pay-No Play statute applies to this

case, this Court will inevitably be required to determine whether the statute violates the Missouri

Constitution.

       Defendants argue, however, that this Court should defer judgment on this issue because it

has not been conclusively determined that the statute applies. (Doc. 70 at 2-4). The Court agrees.

In his briefing, Plaintiff states the following: “[Plaintiff] received a ticket at the scene for not

being able to show proof of insurance. The traffic court dismissed the ticket once [Plaintiff]

showed proof of insurance within 30 days.” (Doc. 66 at 3 n.1). This language at least suggests
 Case: 4:20-cv-00059-JAR Doc. #: 72 Filed: 01/22/21 Page: 3 of 4 PageID #: 440


that Plaintiff may intend to argue he did have insurance at the time of the accident and, therefore,

the No Pay-No Play statute does not apply. Judgment on the pleadings pursuant to Fed. R. Civ.

P. 12(c) is appropriate “only when there is no dispute as to any material facts.” Wishnatsky v.

Rovner, 433 F.3d 608, 610 (8th Cir. 2006). In Jiles, the court did not rule on the constitutionality

of the No Pay-No Play statute until the plaintiff filed a motion for partial summary judgment and

the applicability of the statute had been conclusively established. Under the present

circumstances, the Court will deny Plaintiff’s motion for judgment on the pleadings without

prejudice.


       B.      MOTION TO STRIKE

       Pursuant to Fed. R. Civ. P. 12(f), Plaintiff also seeks to strike all discovery associated

with Plaintiff’s insurance status. (Doc. 66 at 5). While this Court enjoys liberal discretion under

the rule, striking a party’s pleading is an “extreme measure.” Stanbury Law Firm v. I.R.S., 221

F.3d 1059, 1063 (8th Cir. 2000). Such motions are “viewed with disfavor” and “infrequently

granted.” Lunsford v. United States, 570 F.2d 221, 229 (8th Cir. 1977); see also 5 Wright &

Miller, Federal Practice & Procedure, § 1381 (3d ed.) (“But even when the defense seems to

present a purely legal question, federal courts are very reluctant to determine disputed or

substantial issues of law on a motion to strike.”). Courts “should refrain from deciding new or

close questions of law on a motion to strike due to the risk of offering an advisory opinion.”

Cynergy Ergonomics, Inc. v. Ergonomic Partners, Inc., 2008 WL 2817106, at *2 (E.D. Mo. July

21, 2008).

       Plaintiff argues that he “would be prejudiced by expending time and resources on

discovery relating to an affirmative defense that is unconstitutional.” (Doc. 66 at 5). While the

Court recognizes this concern, it does not believe that discovery on the simple matter of
 Case: 4:20-cv-00059-JAR Doc. #: 72 Filed: 01/22/21 Page: 4 of 4 PageID #: 441


Plaintiff’s automobile insurance will be unduly burdensome. Such minimal prejudice fails to

overcome clear and reasonable precedent indicating motions to strike should be rarely granted.


       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff Samuel R. Ludwig’s Motion for Judgment on

the Pleadings and Motion to Strike Defendants’ Discovery Related to Affirmative Defense Based

on R.S.Mo. § 303.390 (Doc. 66) is DENIED without prejudice.



       Dated this 22nd day of January, 2021.


                                                ________________________________
                                                JOHN A. ROSS
                                                UNITED STATES DISTRICT JUDGE
